Citation Nr: 0616229	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  04-24 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Delaware Commission of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel
INTRODUCTION

The veteran served on active duty from May 1989 to April 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
which the RO denied the benefit sought on appeal.  The 
veteran perfected an appeal of that decision.


FINDING OF FACT

The preponderance of the probative evidence shows that the 
veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION
Service Connection

The veteran claims to have PTSD as the result of personal 
assaults that occurred during service.  Service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between the current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.304(f) (2005).  

Treatment records from the Delaware State Hospital show that 
the veteran was initially hospitalized at that facility in 
August 1987, prior to entering service, with a diagnosis of a 
bipolar disorder, cyclic.  In January 1991, while in service, 
she was referred for a psychiatric evaluation by her command 
due to suicidal threats when she was confined to restricted 
barracks due to multiple infractions.  She then reported 
having received psychiatric treatment from the ages of 5 to 
17 years, including 5 hospitalizations with diagnoses of 
manic-depressive disorder and a borderline personality 
disorder.  She reported having been raped in June 1990 by 
several gang members, and receiving a concussion when she was 
"jumped" by three women.  She also reported having been 
depressed for the previous 13 years.  Following 
hospitalization for observation and evaluation, her 
psychiatric symptoms were diagnosed as dysthymic disorder and 
a borderline personality disorder.  A Physical Evaluation 
Board determined that she was not fit for further military 
service, that the psychiatric impairment had pre-existed 
service, and that it had not been aggravated during service.

She has received ongoing private psychiatric treatment since 
1992 with diagnoses of schizophrenia, bipolar disorder, an 
impulse control disorder, borderline personality disorder, 
schizoaffective disorder, an adjustment disorder, dysthymia, 
a personality disorder with hysterical and narcissistic 
traits, and polysubstance abuse.  The private treatment 
records make no reference to PTSD, or trauma resulting from a 
personal assault.  In January 2002 she sought an evaluation 
from the VA Mental Health Clinic regarding a claimed in-
service sexual assault.  She then reported that she had 
claimed entitlement to compensation benefits for PTSD (her 
claim was received in September 2001) and that she needed the 
Mental Health Clinic to validate the diagnosis of PTSD.  
Regarding the claimed stressor, she reported having been 
sexually assaulted by another servicemember, and that after 
she reported the assault to authorities some of his female 
friends physically assaulted her.  She reported having 
nightmares about the assaults, was easily irritated, had 
intrusive thoughts of military sexual trauma, avoided 
reminders of the assaults, had difficulty recalling details 
of the assaults, and felt hypervigilant.  That evaluation 
resulted in diagnoses of panic disorder with agoraphobia, to 
"rule out" PTSD, and to "rule out" a borderline 
personality disorder.  A treatment noted dated in February 
2002 shows a diagnosis of PTSD, but the diagnosis was not 
supported by any clinical findings to substantiate the 
diagnosis of PTSD.  The diagnosis was made by a clinical 
social worker, not a clinical psychologist or a psychiatrist.

The RO provided the veteran a VA psychiatric examination in 
September 2002 for the expressed purpose of obtaining an 
opinion on whether her history and psychiatric symptoms met 
the criteria for a diagnosis of PTSD.  The psychiatrist 
reviewed the evidence in the claims file, including a report 
from the Naval Investigative Service indicating that the 
veteran had reported the rape while in service and that the 
perpetrator had been prosecuted.  He also noted the veteran's 
history of psychiatric treatment that pre-dated military 
service.  Based on review of the claims file and the 
veteran's responses to questions during the psychiatric 
interview, including her conflicting reports regarding the 
sexual assault, he determined that her statements were not 
reliable.  He determined, in essence, that her account of the 
impact of the sexual assault in terms of trauma was not 
credible, and that her psychiatric symptoms were more 
accurately explained by the diagnosis of a borderline 
personality disorder.  Because that assessment was based on 
review of the evidence in the claims file and was provided by 
a psychiatrist, it is highly probative.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995) (an opinion that is based on 
review of the evidence of record is more probative than an 
opinion that is based on the veteran's reported history); see 
also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) 
("The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion that the physician reaches.").

The veteran's assertions that she has PTSD are not probative 
because she is not competent to provide evidence of a 
psychiatric diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The most probative medical evidence 
indicates that she does not have PTSD.  A borderline 
personality disorder, which is shown by the evidence, is 
considered a developmental disability and is not subject to 
service connection.  See 38 C.F.R. § 3.303(c) (2005).  The 
Board finds, therefore, that the criteria for a grant of 
service connection are not met, and that the preponderance of 
the evidence is against the claim of entitlement to service 
connection for PTSD.
Development of the Claim

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate her claim, the RO notified her of the 
information and evidence needed to establish entitlement to 
service connection for PTSD based on personal assault, in 
notices issued in September 2001.  In those notices the RO 
also informed her of the information and evidence that she 
was required to submit, including any evidence in her 
possession, and the evidence that the RO would obtain on her 
behalf.  The Board finds, therefore, that VA has fulfilled 
its duty to inform the veteran of the evidence she was 
responsible for submitting, and what evidence VA would obtain 
in order to substantiate her claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); 38 C.F.R. § 3.159(b) (2005).

Because entitlement to service connection has been denied, 
the issue of the assigned rating or effective date is moot 
and any deficiency in the content of the notice is not 
prejudicial to the veteran.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist the veteran in obtaining 
evidence in support of her claim, the RO has obtained the 
private and VA treatment records she identified, and obtained 
verification of her alleged stressor from the service 
department.  The RO also provided her a VA psychiatric 
examination in September 2002.  The veteran has not indicated 
the existence of any other evidence that is relevant to her 
claim; as such, all relevant data has been obtained for 
determining the merits of her claim and no reasonable 
possibility exists that any further assistance would aid her 
in substantiating her claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2005).


ORDER

The claim of entitlement to service connection for PTSD is 
denied.




____________________________________________
N.W. Fabian
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


